In a proceeding to discipline respondent, an attorney at law, the Referee has filed his report in which he finds respondent guilty of the charges made and recommends that respondent be suspended from the practice of law for a period of 60 days. Petitioner moves to confirm the report. Motion granted; the Referee’s report is confirmed; and respondent is suspended from the practice of the law for the period of 60 days, commencing 10 days after entry of the order hereon. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.